Judgment of the Supreme Court, Rockland County, dated February 23, 1966, modified, on the law and the facts, and in the exercise of discretion, by reducing the sum awarded to plaintiff for the support of herself and the infant issue of the marriage to $200 per week, to be allocated $150 for plaintiff and $25 for each child. As so modified, judgment affirmed insofar as appealed from, without costs. Appeal from decision of said court dated February 15, 1966 dismissed, without costs. In our opinion, the support and maintenance awarded to plaintiff was excessive to the extent indicated. No separate appeal lies from a decision. Ughetta, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.